Exhibit 10.3

MGC DIAGNOSTICS CORPORATION
EXECUTIVE EMPLOYMENT AGREEMENT

          THIS AGREEMENT (“Agreement”) is entered into as of June 1, 2014 by and
between MGC Diagnostics Corporation (the “Company”), and Wesley W. Winnekins
(the “Executive”).

          WHEREAS, the Company employs the Executive to render services for the
Company subject to the terms and conditions set forth in this Agreement, and
Executive desires to be employed by the Company subject to these terms and
conditions.

          NOW, THEREFORE, in consideration of the promises of the Company and
Executive set forth below, the Company and Executive agree as follows:

          1.          Employment. The Company hereby employs Executive and
Executive accepts employment as Chief Operating Officer and Chief Financial
Officer (“COO/CFO”) of the Company, with additional direct responsibility for
Finance and Accounting, Global Operations (Manufacturing, Regulatory and
Information Technology) and Human Resources and Administration.

          2.          Term. Subject to Executive’s full compliance with Section
3 and subject to the provisions of Section 6, Executive’s employment under this
Agreement is for no specific term and is “at will,” unless either party gives
written notice of termination to the other in accordance with Section 6.

          3.          Position and Duties.

          3.1        Service with Company. During the term of this Agreement,
Executive agrees to perform such reasonable employment duties for the Company as
shall arise in connection with his position as COO/CFO, or as otherwise directed
by the Chief Executive Officer as set forth in the job description provided to
Executive, and attached to this Agreement, which may be modified from time to
time.

          3.2        Performance of Duties. Executive agrees to serve the
Company faithfully and to the best of his ability and to devote his full time,
attention and efforts to the business and affairs of the Company during the term
of this Agreement. The Executive warrants and represents to the Company that he
has no contractual commitments that will interfere with his obligations set
forth in this Agreement, and that during the term of this Agreement, he will not
render or perform services for any other corporation, firm, entity or person
that are inconsistent with the provisions of this Agreement, and that are not
authorized by the Company.

          3.3        Board Service. The Executive agrees that he will not serve
on the Board of Directors of any other profit or non-profit company without
prior Board approval.

          4.          Compensation.

          4.1        Base Salary. During the term of this Agreement, as
compensation for all services to be rendered by Executive under this Agreement,
the Company will pay to Executive a Base Salary (“Base Salary” means regular
cash compensation paid on a periodic basis exclusive of benefits, bonuses or
incentive payments) of Two Hundred Forty Five Thousand and No/100 Dollars
($245,000). The Company will pay the Base Salary in accordance with normal
Company payroll practices, subject to state and federal taxes and any other
applicable withholdings. The Base Salary will be reviewed and adjusted as may be
determined from time to time by the Board of Directors.

--------------------------------------------------------------------------------



          4.2        Management Incentive Program. Executive will be eligible to
participate in the Company’s 2014 Management Incentive Plan and successor annual
plans. Executive’s participation in these plans will be subject to the terms and
provisions of these plans. The amount and criteria for determination of
Executive’s bonus and incentive compensation in the Annual Management Incentive
Plan program will be solely within the discretion of the Board of Directors and
the Compensation Committee, which may be amended from time to time by the Board.

          4.3        Equity Participation. The Company agrees to grant to
Executive, and has granted Executive, a restricted stock grant of 5,000 shares,
one-third of which will vest on each subsequent one-year anniversary of June 1,
2014, but which will not accelerate upon termination for any reason. Executive
will be entitled to participate in the Company’s 2007 Stock Incentive Plan and
the Company agrees to grant to Executive, and has granted Executive, an initial
grant of 5,000 shares, one third of which will vest on each subsequent one year
anniversary of June 1, 2014, unless otherwise determined by the Board.

          4.4        Fringe Benefits. In addition to the compensation payable to
Executive as provided in this section, Executive will be entitled to Personal
Time Off (“PTO”) in accordance with the Company’s policies, subject to the terms
or any modifications the Board of Directors may approve. To the extent available
or offered, Executive will be entitled to participate in all other benefit
programs offered by the Company to its employees, subject to terms as the Board
of Directors may approve, including but not limited to, any medical, dental or
other health plan, pension plan, profit-sharing plan and life insurance plan
that the Company may adopt or maintain, any of which may be changed, terminated
or eliminated by the Company at any time in the exclusive discretion of the
Board of Directors.

          4.5        Business Expenses. The Company will pay or reimburse
Executive for all reasonable and necessary out-of-pocket expenses incurred by
him for the benefit of the Company in the performance of his duties under this
Agreement, subject to compliance by Executive with the Company’s policies for
expense reimbursements.

          5.          Confidentiality, Invention Assignment, and
Non-Competition. Executive executed a Confidentiality, Invention Assignment and
Non-Competition Agreement with Medical Graphics Corporation, et al. on January
31, 2013, (attached hereto) which Executive acknowledges and reaffirms and
agrees that it will remain in effect and not be superseded by anything in this
Agreement.

          6.          Termination.

          6.1        Notice. Executive’s Employment may be terminated by either
party at any time or for no reason, but Executive must give the Company at least
90 days written notice of resignation, subject to the Company’s power to waive
all or any such portion of this notice requirement.

2

--------------------------------------------------------------------------------



          6.2        “Cause” Defined.

                       (a)          Executive has breached the provisions of the
Confidentiality, Invention Assignment, and Non-Competition Agreement referenced
in Section 5 of this Agreement in any respect or materially breached any other
provision of this Agreement;

                       (b)          Executive has engaged in gross misconduct;

                       (c)          Executive has consistently failed to meet
the financial and operating goals of the Executive’s area of responsibility as
defined in Executive’s job description and Annual Work Plan;

                       (d)          Executive has failed to substantially
perform his duties as an officer or employee of the Company;

                       (e)          Executive has committed fraud,
misappropriation or embezzlement in connection with the Company’s business, or
has caused substantive harm to the reputation of the Company through his
actions;

                       (f)          Executive has been convicted or has pleaded
nolo contendere to an act or failure to act constituting a felony or gross
misdemeanor under federal or state law that is injurious to the Company or its
reputation, or that impairs Executive’s ability to substantially perform his
duties for the Company;

                       (g)          Death of Executive, or disability of
Executive for an aggregate of 180 days during a 12-month period.

          6.3        Effect of Termination. Notwithstanding any termination of
this Agreement, Executive, in consideration of his employment thereunder to the
date of such termination will remain bound by the provisions of this Agreement
that specifically relate to periods, activities or obligations upon or
subsequent to the termination of Executive’s employment.

          6.4        Pay Upon Termination. If Executive is terminated by the
Company without Cause, and providing the Executive executes a general release of
claims against the Company and is otherwise in compliance with the terms of this
Agreement, the Company will pay Executive the following compensation:

                       (a)          If the Executive has been employed in his
position with the Company for up to three (3) years, the Company will pay the
Executive an amount equivalent to six (6) months of Executive’s Base
Compensation immediately prior to termination;

                       (b)          If Executive has been in his position with
the Company for more than three (3) years, but less than six (6) years, the
Company will pay the Executive an amount equivalent to twelve (12) months of
Executive’s Base Compensation;

3

--------------------------------------------------------------------------------



                       (c)          If Executive elects COBRA continuation upon
termination of employment, Company will pay Executive for the Employer’s portion
of the premium cost during the time Executive remains eligible under COBRA and
is receiving Base Compensation under either paragraph (a) or (b) of this Section
6.4, the method of such payment to be determined by the Company.

                       (d)          After six (6) years of employment, the
Company will pay no compensation to Executive upon termination.

                       (e)          Bonuses earned but unpaid at the termination
date will be at the discretion of the Board. Bonuses will not be prorated for a
partial year.

                       (f)          The method of payment, whether lump sum or
periodic, will be at the sole discretion of the Company. Nothing in this Section
will operate as a guarantee of employment for any particular term.

          6.5        Surrender of Records and Property. Upon termination of his
employment with the Company, Executive will deliver promptly to the Company all
records, manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, data, tables, calculations or copies thereof, computers,
cellular phones or any other equipment that are the property of the Company or
that relate in any way to the business products, practices or techniques of the
Company, and all other property, trade secrets and confidential information of
the Company, including, but not limited to, all documents that in whole or in
part contain any trade secrets, proprietary or Confidential Information of the
Company, that in any of the cases are in his possession or under his control.

          7.          Change in Control. The Company and Executive agree that
they are bound by the terms of the Change in Control Agreement executed by the
parties on February 4, 2013, attached and made a part of this Agreement as
Exhibit A.

          8.          Miscellaneous.

          8.1        Arbitration.

                       (a)          Executive agrees that any dispute or
controversy arising out of, relating to, or in connection with this Agreement,
or the interpretation, validity, construction, performance, breach, or
termination thereof, shall be settled by binding arbitration to be held in
Minneapolis, Minnesota. The Company, on the one hand, and the Executive, on the
other hand, shall each select one (1) arbitrator, each of whom must be
independent and experienced in business law. The two (2) arbitrators so selected
shall select a third (3rd) arbitrator. The arbitrators may grant injunctions or
other relief in such dispute or controversy. The decision of the arbitrators
will be final, conclusive and binding on the parties to the arbitration.
Judgment may be entered on the arbitrators’ decision in any court having
jurisdiction.

                       (b)          The arbitrator(s) shall apply Minnesota law
to the merits of any dispute or claim, without reference to rules of conflicts
of law. The arbitration proceedings shall be governed by federal arbitration
law, without reference to state arbitration law. Executive hereby consents to
the personal jurisdiction of the state and federal courts located in the State
of Minnesota for any action or proceeding arising from or relating to this
Agreement or relating to any arbitration in which the parties are participants.

4

--------------------------------------------------------------------------------



                       (c)          EXECUTIVE HAS READ AND UNDERSTANDS THIS
SECTION 8.1, WHICH DISCUSSES ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING
THIS AGREEMENT, EXECUTIVE AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING
TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY,
CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION,
AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A
JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS
OF THE EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO,
DISCRIMINATION CLAIMS.

          8.2        Prior Agreements. This Agreement contains the entire
agreement of the parties relating to the employment of Executive by the Company
and the ancillary matters discussed therein and supersedes all prior agreements
and understandings with respect to such matters, and the parties thereto have
made no agreements, representations or warranties relating to such employment or
ancillary matters except as expressly set forth herein.

          8.3        Withholding Taxes. The Company may withhold from any
benefits payable under this Agreement all federal, state, city or other taxes
that are required pursuant to any law or governmental regulation or ruling.

          8.4        Amendments. No amendment or modification of this Agreement
will be effective unless made in writing and signed by both Executive and the
Company.

          8.5        No Waiver. No term or condition of this Agreement may be
deemed to have been waived, nor will there be any estoppel to enforce any
provision of this Agreement, except by a statement in writing signed by the
party against whom enforcement of the waiver or estoppel is sought. Any written
waiver will not be deemed a continuing waiver unless specifically stated, will
operate only as to the specific term or condition waived and will not constitute
a waiver of such term or condition for the future or as to any act other than
that specifically waived.

          8.6        Severability. To the extent any provision of this Agreement
is found to be invalid or unenforceable, it will be considered deleted from this
Agreement and the remainder of the Agreement will be unaffected and will
continue in full force and effect.

          8.7        Assignment. This Agreement is not assignable, in whole or
in part, by the Executive.

          8.8        Counterparts. This Agreement may be executed in any number
of counterparts, each of which will be deemed an original, but all of which
constitute one and the same instrument.

          8.9        Captions and Headings. The captions and paragraph headings
used in this Agreement are for convenience of reference only, and do not affect
the construction or interpretation of this Agreement or any of the provisions
thereof.

5

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Executive and the Company have executed this
Agreement as of the date set forth in the first paragraph.

 

 

 

 

 

MGC DIAGNOSTICS CORPORATION

 

 

 

 

 

By

/s/ Mark A. Sheffert

 

 

Its 

 Chairman of the Board

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Wesley W. Winnekins

 

Wesley W. Winnekins

6

--------------------------------------------------------------------------------